DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a system (claims 1-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1 and 12 includes limitations that recite at least one abstract idea.
Claim 1:
A modular, portable and rapidly deployable system for health assessment, comprising:
a plurality of walls joined to one another with removable fasteners, said plurality of walls defining an open interior of a structure;
a plurality of medical instruments positioned in said open interior of said structure, wherein each said medical instrument enables self-administration of a distinct medical diagnostic exam by a user; and
at least one user interface device having computer executable instructions stored thereon configured to present medical instrument usage instructions to said user, receive data from said plurality of medical instruments, and present results of an administration of said medical diagnostic exams to said user.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because medical instruments are presented to a user to self-administer a medical exam which is managing personal behavior or relationships or interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving data and presenting results can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 12:
A system for providing remote health assessment, comprising:
a plurality of modular, portable and rapidly deployable units for health assessment, each said unit comprising:
a plurality of walls joined to one another with removable fasteners, said plurality of walls defining an open interior of a structure;
a plurality of medical instruments positioned in said open interior of said structure, wherein each said medical instrument enables self-administration of a distinct medical diagnostic exam by a user; and
at least one user interface device having computer executable instructions stored thereon configured to present medical instrument usage instructions to said user, receive data from said plurality of medical instruments, and present results of an administration of said medical diagnostic exams to said user; and
a remote data processing unit in bidirectional data communication with said plurality of modular, portable and rapidly deployable units for health assessment, wherein said remote data processing unit further comprises computer executable instructions configured to:
receive said results of an administration of said medical diagnostic exams from said plurality of modular, portable and rapidly deployable units for health assessment; 
perform an epidemiological analysis of said results; 
generate a comparative epidemiological analysis of said results from at least one of said plurality of modular, portable and rapidly deployable units; and 
transmit results of said comparative epidemiological analysis to said at least one of said plurality of modular, portable and rapidly deployable units.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because medical instruments are presented to a user to self-administer a medical exam which is managing personal behavior or relationships or interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving data, performing an analysis and transmitting results can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
a plurality of walls joined to one another with removable fasteners, said plurality of walls defining an open interior of a structure;
a plurality of medical instruments positioned in said open interior of said structure
at least one user interface device having computer executable instructions stored thereon configured to
Claim 12:
	a plurality of modular, portable and rapidly deployable units for health assessment, each said unit comprising:
a plurality of walls joined to one another with removable fasteners, said plurality of walls defining an open interior of a structure;
	a plurality of medical instruments positioned in said open interior of said structure
at least one user interface device having computer executable instructions stored thereon
a remote data processing unit in bidirectional data communication with said plurality of modular, portable and rapidly deployable units for health assessment, wherein said remote data processing unit further comprises computer executable instructions.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites a repetition of steps of claim 12, which are an abstract idea since the steps in claims 12 shows the concepts of an abstract idea as described above.  
Claims 3 and 13: These claims recite a plurality of user interface devices, wherein each said user interface device is configured to receive and process data from a single one of said medical instruments, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4 and 14: These claims recite wherein said user interface device is movably mounted on said open interior of said structure to positions adjacent to each of said medical instruments, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 5 and 15: These claims recite said plurality of walls of said structure further comprising an entry wall including a doorway opening, and a plurality of non-entry walls, wherein said medical instruments further comprise at least one medical instrument positioned along an interior side of each non-entry wall of said structure, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 6 and 16: These claims recite wherein said medical instruments are selected from the group consisting of a blood pressure test, a temperature test, a heart rate test, a blood oxygen level test, a blood glucose level test, a color blindness test, a vision test, a height measurement, a weight measurement, a BMI measurement, a memory test, a grip strength test, and a lung capacity test, which is an abstract idea of methods of organizing human activity, such as personal behaviors.

Claims 7 and 17: These claims recite further comprising a card reader and writer, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 8 and 18:  These claims recite wherein said card reader and writer is configured to write said results of an administration of said medical diagnostic exams to said user to a data card, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 9 and 19:  These claims recite wherein said card reader and writer is further configured to read at least one of a user’s driver’s license and health insurance card, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 10, 11, and 20: These claims recite further comprising shelf units removably attached to an interior of said walls of said structure and herein said medical instruments further comprise at least one medical instrument positioned on each said shelf unit, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11 and 13-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-4, 6, 12-14, and 16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3 and 13, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
4.	Examiner states that claims 1-20 have been considered allowable over prior art because the closest prior art failed to disclose the following limitations:
	a plurality of walls joined to one another with removable fasteners, said plurality of walls defining an open interior of a structure;
 	a plurality of medical instruments positioned in said open interior of said structure, wherein each said medical instrument enables self-administration of a distinct medical diagnostic exam by a user; and
	at least one user interface device having computer executable instructions stored thereon configured to present medical instrument usage instructions to said user, receive data from said plurality of medical instruments, and present results of an administration of said medical diagnostic exams to said user.

The closest prior art of record are as follows:  
A.	Computer docking station for multiple health-related measurements (US 20080015423 A1) teaches a home health care kit in the form of a modularized computer docking station for allowing a user to provide self-monitoring test results that are transferred to a standard desktop or laptop computer for eventual automatic communication over the Internet to the user's physician. In a preferred embodiment, the invention comprises a plurality of interconnected test modules, each configured to provide everything needed to permit a user to conduct a health-related measurement. One such measurement may be that of blood pressure and pulse rate. Another may be actual blood sugar. Still another may be hemoglobin A1C or hemoglobin and another may be cholesterol and triglyceride levels. Each module has an electronics portion and a storage portion. Each such module also has a male connector on one side and a female connector on an opposing side so that the various modules may be interconnected, one to the next in sequence. The last module in a sequence of modules may then be connected in this fashion to a USB port of the user's desktop or laptop computer using either a USB cable or by means of a wireless interface adaptor.
B.	System and method for patient-worn monitoring of patients in geographically dispersed health care locations (US 7321862 B2) teaches a patient-worn monitoring system and method for geographically dispersed health care locations. A patient-worn monitoring system comprises a network, a body-worn monitoring station, a monitoring station server, a remote command center, and a rules engine. The network comprises a first sub-network and a second sub-network. The body-worn monitoring station comprises monitoring equipment. The body worn monitoring station monitors data elements from a patient assigned to a health care location and sends monitored data elements to a monitoring station server via the first sub-network. The monitoring station server receives the monitored data elements from the body worn monitoring station and relays the monitored data elements to the remote command center via the second sub-network. The remote command center receives the monitored data elements from the monitoring station server, associates the monitored data elements with the patient assigned to the health care location, accesses patient data elements indicative of a medical condition associated with the patient, and establishes a patient-specific rule associated with the patient. The rules engine selects data elements from the monitored data elements and the patient data elements associated with the patient and applies the patient-specific rule to the selected data elements continuously and simultaneously. A determination is made whether the patient-specific rule for the patient has been contravened. An alert is issued from the remote command center in the event the patient-specific rule for the patient has been contravened.
C.	System and method for observing patients in geographically dispersed health care locations (US 7411509 B2) teaches observing patients in geographically dispersed health care locations. A portable monitoring station is associated with a patient assigned to a health care location. The portable monitoring station comprises monitoring equipment that monitors physiological measures of the patient. A remote command center receives the monitored data elements, accesses patient data elements indicative of a medical condition associated with the patient, and applies a patient-specific rule to selected data elements to determine whether the patient-specific rule has been contravened. The monitored equipment may further comprise video and audio equipment that captures patient video data and patient audio data and provides these data to the central command center.
D.	MOBILE HEALTH BOOK (US 20090259493 A1) teaches a mobile health book (MHB) is incorporated into a mobile device such that users can manage and track health care related information for the user. The mobile health book includes a health tracking software program stored on the memory of the mobile device. The health tracking software receives and stores various health related information for the user. The health tracking software program communicates with at least the contact management program and calendar program on the mobile device to integrate the function of these programs with the health tracking software. The mobile device is able to communicate with other mobile devices such that health related information from the mobile device can be shared and synchronized with similar information on a second mobile device. The synchronization and sharing of health related information between multiple mobile devices allows the user of one mobile device to track and monitor health related information for a second user through the wireless sharing of information.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Computer docking station for multiple health-related measurements (US 20080015423 A1) teaches a home health care kit in the form of a modularized computer docking station for allowing a user to provide self-monitoring test results that are transferred to a standard desktop or laptop computer for eventual automatic communication over the Internet to the user's physician. In a preferred embodiment, the invention comprises a plurality of interconnected test modules, each configured to provide everything needed to permit a user to conduct a health-related measurement. One such measurement may be that of blood pressure and pulse rate. Another may be actual blood sugar. Still another may be hemoglobin A1C or hemoglobin and another may be cholesterol and triglyceride levels. Each module has an electronics portion and a storage portion. Each such module also has a male connector on one side and a female connector on an opposing side so that the various modules may be interconnected, one to the next in sequence. The last module in a sequence of modules may then be connected in this fashion to a USB port of the user's desktop or laptop computer using either a USB cable or by means of a wireless interface adaptor.
B.	System and method for patient-worn monitoring of patients in geographically dispersed health care locations (US 7321862 B2) teaches a patient-worn monitoring system and method for geographically dispersed health care locations. A patient-worn monitoring system comprises a network, a body-worn monitoring station, a monitoring station server, a remote command center, and a rules engine. The network comprises a first sub-network and a second sub-network. The body-worn monitoring station comprises monitoring equipment. The body worn monitoring station monitors data elements from a patient assigned to a health care location and sends monitored data elements to a monitoring station server via the first sub-network. The monitoring station server receives the monitored data elements from the body worn monitoring station and relays the monitored data elements to the remote command center via the second sub-network. The remote command center receives the monitored data elements from the monitoring station server, associates the monitored data elements with the patient assigned to the health care location, accesses patient data elements indicative of a medical condition associated with the patient, and establishes a patient-specific rule associated with the patient. The rules engine selects data elements from the monitored data elements and the patient data elements associated with the patient and applies the patient-specific rule to the selected data elements continuously and simultaneously. A determination is made whether the patient-specific rule for the patient has been contravened. An alert is issued from the remote command center in the event the patient-specific rule for the patient has been contravened.
C.	System and method for observing patients in geographically dispersed health care locations (US 7411509 B2) teaches observing patients in geographically dispersed health care locations. A portable monitoring station is associated with a patient assigned to a health care location. The portable monitoring station comprises monitoring equipment that monitors physiological measures of the patient. A remote command center receives the monitored data elements, accesses patient data elements indicative of a medical condition associated with the patient, and applies a patient-specific rule to selected data elements to determine whether the patient-specific rule has been contravened. The monitored equipment may further comprise video and audio equipment that captures patient video data and patient audio data and provides these data to the central command center.
D.	MOBILE HEALTH BOOK (US 20090259493 A1) teaches a mobile health book (MHB) is incorporated into a mobile device such that users can manage and track health care related information for the user. The mobile health book includes a health tracking software program stored on the memory of the mobile device. The health tracking software receives and stores various health related information for the user. The health tracking software program communicates with at least the contact management program and calendar program on the mobile device to integrate the function of these programs with the health tracking software. The mobile device is able to communicate with other mobile devices such that health related information from the mobile device can be shared and synchronized with similar information on a second mobile device. The synchronization and sharing of health related information between multiple mobile devices allows the user of one mobile device to track and monitor health related information for a second user through the wireless sharing of information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626